DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1, 5-6, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy et al. ( USP 2018/0342113).  	As Per Claim 1, Kislovskiy et al. ( Kislovskiy)  teaches, a  system  (AV control system 520 , Fig.5)  comprising: one or more processors  (via route planning engine 560, prediction engine 545, perception engine 540, vehicle control module 555, Fig. 5); and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform operations  ( via route planning engine 560, prediction engine 545, perception engine 540, vehicle control module 555, Fig. 5);comprising: receiving sensor data from a sensor associated with an autonomous vehicle (AV 500) [0049]); 
receiving a region of interest associated with the sensor data, wherein the region of interest comprises at least a portion of the autonomous vehicle;[0106-0108]); determining, based at least in part on the sensor data associated with the region of interest,   ([0031],[0086]); determining that the data metric is indicative of a degraded state associated with the sensor; ([0086]); determining, based on the degraded state associated with the sensor, an action; ([0146]); and controlling the autonomous vehicle based at least in part on the action. ([0093]).
However, Kislovskiy does not explicitly teach, determining a data metric associated with the sensor data.
However, Kislovskiy teaches,  compiling all data from all different sensors, “such as outdated or older sensors and hardware, older software versions, calibration faults for the vehicle's sensors (e.g., misaligned LIDAR), faulty sensors (e.g., debris or grime on a camera lens), diagnostic faults or failures, and the like.”[0086]).
Therefore, it would have been obvious to one ordinary skill in the art to recognize that , Kislovskiy has the teachings  of determining a data metric associated with the sensor data.
As per Claim 5, Kislovskiy  teaches the limitation of Claim 1. However, Kislovskiy  further  teaches, wherein the action comprises at least one of: reducing a confidence level associated with one or more of the sensor data or data derived from the sensor data; sending an indication of the degraded state to a remote computing device; initiating a sensor cleaning operation; modifying a trajectory to slow the autonomous vehicle; or generating a trajectory to stop the autonomous vehicle. (Kislovskiy:  [0086],[0088], [0089],  [0090-0098], [0146]).
Claim 6 is being rejected using the same rationale as claim 1.

As per Claim 13, Kislovskiy  teaches the limitation of Claim 6. However, Kislovskiy    further  teaches, determining an environmental characteristic associated with an environment proximate to the vehicle, wherein the environment characteristic comprises one or more of: a time of day; ambient light data; weather data; or location data; wherein determining the data metric is further based at least in part on the environmental characteristic. (Kislovskiy:   “current  environmental conditions, time of day, and traffic conditions”, [0062]).

As per Claim 14, Kislovskiy  teaches the limitation of Claim 6. However, Kislovskiy    further  teaches,  determining, as data metric history data, the data metric over a period of time; wherein determining the action is further based at least in part on the data metric history data.  Kislovskiy:   “current  environmental conditions, time of day, and traffic conditions”, [0062]).

As per Claim 15, Kislovskiy  teaches the limitation of Claim 6. However, Kislovskiy    further  teaches, wherein the action comprises at least one of: reducing a confidence level associated with one or more of the sensor data or data derived from the sensor data; sending an indication of the data metric to a remote computing device; sending a request associated with a maintenance operation to the remote computing device; initiating a sensor cleaning operation; modifying a trajectory to slow the vehicle; or generating a trajectory to stop the vehicle. (Kislovskiy:  [0086],[0088], [0089],  [0090-0098], [0146]). 
Claim 16 is being rejected using the same rationale as claim 1.

As per Claim 19, Kislovskiy  teaches the limitation of Claim 16. However, Kislovskiy    further  teaches, determining an environmental characteristic associated with an environment proximate to the vehicle, wherein the environment characteristic comprises one or more of: a time of day; ambient light data; weather data; or location data; wherein determining the data metric is further based at least in part on the environmental characteristic.  (Kislovskiy:   “current  environmental conditions, time of day, and traffic conditions”, [0062]).

As per Claim 20  Kislovskiy  teaches the limitation of Claim 16. However, Kislovskiy    further  teaches, wherein the action comprises at least one of reducing a confidence level associated with one or more of the sensor data or data derived from the sensor data; sending an indication of the data metric to a remote computing device; sending a request associated with a maintenance operation to the remote computing device; initiating a sensor cleaning operation; modifying a trajectory to slow the vehicle; or generating a trajectory to stop the vehicle (Kislovskiy:  [0086],[0088], [0089],  [0090-0098], [0146]).  

5.	Claims 2-3, 7, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy et al. ( USP 2018/0342113) in view of Ferguson et al. (USP 10,310,509)  in view of Vets ( USP 2021/0096262).
As per Claim 2, Kislovskiy   teaches the limitation of Claim 1. However, Kislovskiy  further teaches, wherein the sensor comprises an image sensor 
(Kislovskiy : [0047], [0049]).
However, Kislovskiy  does not explicitly teach, wherein determining the data metric comprises: determining first intensity data associated with a first region of the region of interest; determining second intensity data associated with a second region of the region of interest that is different than the first region of the region of interest; and determining the data metric based at least in part on the first intensity data and the second intensity data. 
In  a related field of art, Ferguson teaches, An AV being equipped with a sensor degradation detection algorithm 124 for identifying sensor degradation  in one or more sensor 146, [col.11, lines 50-60]).
 In a related field of Art, Vets teaches, dynamic power throttling of spinning radar,
wherein the sensor comprises an image sensor and wherein determining the data metric comprises: determining first intensity data associated with a first region of the region of interest; determining second intensity data associated with a second region of the region of interest that is different than the first region of the region of interest; and determining the data metric based at least in part on the first intensity data and the second intensity data ( Abstract, [0042], Figs. 4-6).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kislovskiy  and Ferguson and Vets before him  before the effective filing date of the claimed invention to incorporate to modify the systems of Kislovskiy to include the  teachings  of  Ferguson and Vets in order to detect degradation of sensor based on difference in intensity of light emission.
 
Claim 3 is being rejected using the same rationale as claim 2.
As per Claim 7, Kislovskiy  teaches the limitation of Claim 6. However, Kislovskiy further  teaches, wherein the sensor comprises an image sensor  (Kislovskiy : [0047], [0049]).
However, Kislovskiy does not explicitly teach, wherein determining the data metric comprises: determining first intensity data associated with a first region of the region of interest; determining second intensity data associated with a second region of the region of interest; and determining the data metric based at least in part on the first intensity data and the second intensity data.
In  a related field of art, Ferguson teaches, An AV being equipped with a sensor degradation detection algorithm 124 for identifying sensor degradation  in one or more sensor 146, [col.11, lines 50-60]).
In a related field of Art, Vets teaches, dynamic power throttling of spinning radar,
 wherein determining the data metric comprises: determining first intensity data associated with a first region of the region of interest; determining second intensity data associated with a second region of the region of interest; and determining the data metric based at least in part on the first intensity data and the second intensity data( Abstract, [0042], Figs. 4-6).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kislovskiy  and   Ferguson and Vets  before him  before the effective filing date of the claimed invention to incorporate to modify the systems of Kislovskiy to include the   teachings of   Ferguson and Vets  and configure with the system of Kislovskiy in order to detect degradation of sensor based on difference in intensity of light emission.
Claim 11 is being rejected using the same rationale as claim 3.
Claim 17 is being rejected using the same rationale as claim 2.
Claim 18 is being rejected using the same rationale as claim 3.

6.	Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over  Kislovskiy et al. ( USP 2018/0342113)  in view of YAN  et al. ( USP 2021/0051317) in view of Ferguson et al. (USP 10,310,509).
As per Claim 4, Kislovskiy  teaches the limitation of Claim 1. However, Kislovskiy  does not explicitly teach, determining one or more of an extrinsic or intrinsic calibration for the sensor; determining, based at least in part on the one or more of the extrinsic or intrinsic calibration, a baseline metric associated with the sensor; determining, based at least in part on the baseline metric, a threshold associated with the data metric; and determining that the data metric is indicative of the degraded state based at least in part on the data metric with respect to the threshold.  
However, in a related field of Art,  Yan et al. ( Yan) teaches,  determining one or more of an extrinsic or intrinsic calibration for the sensor; determining, based at least in part on the one or more of the extrinsic or intrinsic calibration, a baseline metric associated with the sensor; determining, based at least in part on the baseline metric, a threshold associated with the data metric; (via image sensor calibration, [0017], [0039]).
And in  a related field of art, Ferguson teaches, an AV being equipped with a sensor degradation detection algorithm 124 for identifying sensor degradation  in one or more sensor , wherein, determining that the data metric is indicative of the degraded state based at least in part on the data metric with respect to the threshold.  (Ferguson: [col.11, lines 50-60]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kislovskiy  and  Yan and Ferguson  before him  before the effective filing date of the claimed invention to incorporate to modify the systems of Kislovskiy to include the   teachings of Yan and Ferguson and configure with the system of Kislovskiy in order to detect degradation of sensor based calibration.

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 
Kislovskiy et al. ( USP 2018/0342113) in view of YAN  et al. ( USP 2021/0051317).  
As per Claim 9, Kislovskiy  teaches the limitation of Claim 6. However, Kislovskiy does not explicitly teach, determining one or more of an extrinsic or intrinsic calibration for the sensor; wherein the region of interest is based at least in part on image coordinates associated with the sensor data; and wherein the image coordinates are based at least in part on the one or more of an extrinsic or intrinsic calibration for the sensor.  
In a related field of Art,  Yan et al. ( Yan) teaches, determining one or more of an extrinsic or intrinsic calibration for the sensor; wherein the region of interest is based at least in part on image coordinates associated with the sensor data; and wherein the image coordinates are based at least in part on the one or more of an extrinsic or intrinsic calibration for the sensor ( via image sensor calibration, [0017], [0039]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kislovskiy  and  Yan   before him  before the effective filing date of the claimed invention to incorporate to modify the systems of Kislovskiy to include the   teachings of Yan   and configure with the system of Kislovskiy in order to detect degradation of sensor based calibration.
 
8.	Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over 
Kislovskiy et al. ( USP 2018/0342113) in view of Vets ( USP 2021/0096262).
As per Claim 10, Kislovskiy  teaches the limitation of Claim 6. However, Kislovskiy further teaches, wherein the sensor comprises a lidar sensor  ( Kislovskiy : [0047], [0049], [0086]).
However, Kislovskiy does not explicitly teach, wherein determining the data metric comprises: determining intensity data based at least in part on lidar data associated with the region of interest; determining a number of lidar returns associated with the region of interest; and determining the data metric based at least in part on the intensity data and the number of lidar returns.  
 In a related field of Art, Vets teaches, dynamic power throttling of spinning radar,
 wherein determining the data metric comprises: determining intensity data based at least in part on lidar data associated with the region of interest; determining a number of lidar returns associated with the region of interest; and determining the data metric based at least in part on the intensity data and the number of lidar returns (Abstract, [0042], Figs. 4-6).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kislovskiy  and  Vets  before him  before the effective filing date of the claimed invention to incorporate to modify the systems of Kislovskiy to include the   teachings of Vets   and configure with the system of Kislovskiy  in order to detect degradation of sensor based on difference in intensity of light emission.

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over 
Kislovskiy et al. ( USP 2018/0342113) in view of Levinson et al. ( USP 2018/0190046). 
As per Claim 12, Kislovskiy  teaches the limitation of Claim 6. However, Kislovskiy    does not explicitly teach, determining one or more of an extrinsic or intrinsic calibration for the lidar sensor; wherein the region of interest is based at least in part on channel data and azimuth data associated with the lidar data; and wherein the channel data and the azimuth data are based at least in part on the one or more of the extrinsic or intrinsic calibration. 
 	In a related field of art Levinson teaches, calibration of autonomous vehicle operation , wherein, determining one or more of an extrinsic or intrinsic calibration for the lidar sensor; wherein the region of interest is based at least in part on channel data and azimuth data associated with the lidar data; and wherein the channel data and the azimuth data are based at least in part on the one or more of the extrinsic or intrinsic calibration  ( Levinson : [0145-0148], Fig.36A).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kislovskiy  and  Levinson before him  before the effective filing date of the claimed invention to incorporate to modify the systems of Kislovskiy to include the   teachings of Levinson   and configure with the system of Kislovskiy  in order  to obtain and consider both channel data  and azimuth data when calibrating LIDAR sensor. Motivation to combine the two teachings is, to obtain both channel data and  azimuth data in LIDAR calibration ( i.e., added feature).

Allowable Subject Matter
10.	Claim 8 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/           Primary Examiner, Art Unit 3663